Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is between ZYNEX, Inc., a Nevada
corporation (the “Company”), and the undersigned (“you”) and is effective as of
the “Effective Date” set forth below.

 

1.

Title and Salary.  You will be employed full-time as the Chief Financial Officer
of the Company commencing on July 15, 2014 (the “Effective Date”).  For the
first 30 days you will be paid a flat rate of $15,000. After the initial 30
days, your compensation will consist of an annual base salary of $208,000. In
addition you will be granted options to purchase 350,000 shares of the Company’s
common stock at the closing price on August 8, 2014, subject to the terms of the
Company’s 2005 Stock Option Plan.

2.

Incentive Compensation.  You you will be eligible to earn incentive compensation
as follows:

 

2014 Incentives:

 

Incentive

Q3 10-Q’s filed timely (No NT and not late)

10,000 stock options

Replacement of Triumph LOC

50,000 stock options

Q4 EBIDTA profitable by >$500k

50,000 stock options

Zynex Stock Price above $1.00/share

50,000 stock options

Zynex Stock Volume above 100,000 shares/day (13 week average)

100,000 stock options (50,000 options if above 50,000 shares/day

 

2015 Incentives:

 

 

Incentive

Net Revenue > $6M per quarter

Quarterly

10,000 stock options per quarter

EBITDA > $500k per quarter

Quarterly

20,000 stock options per quarter

Free Cash Flow > $500k per quarter

Quarterly

25,000 stock options per quarter

EBITDA above $1,8M y/e 12/31/2015

EBITDA above $2.25M y/e 12/31/2015

Y/E 12/31/2015

75,000 stock options + $50,000

125,000 stock options + $75,000

Zynex Stock Price above $2.00/share

Half if $1/s

50,000 stock options +$25,000

Zynex Stock Volume above 150,000 shares/day (13 week average)

Half if above 100,000

100,000 stock options + $25,000

 

3.   Benefits.  You will be entitled to four (4) weeks of paid personal time off
(“PTO”) per year, which shall cover all vacation, personal, or sick days.  PTO
will accrue ratably on a monthly basis.  You may carry over up to one (1) week
of unused PTO to the following year.  Any additional personal time off used or
received, for whatever reason, shall be unpaid.  The Company recognizes all
federal holidays and other holidays as determined by the Company from time to
time in its sole discretion.  You acknowledge and agree that you have existing
health insurance coverage and hereby decline coverage under the Company’s health
insurance plans. The Company may adopt, cancel or modify benefit programs from
time to time in its sole discretion.

4.    Employment “At-Will”.  Employment with the Company is at will and may be
terminated by you or the Company at any time, with or without cause.  No
representative of the Company has the authority to offer employment other than
at-will employment except in a written employment contract signed by the
president of the Company.

5.    Acceptance.  To signify your acceptance of this Agreement, please sign and
return this Agreement to the undersigned representative of the Company.

 

Employee

 

/s/ Brian P. Alleman_________________________

Brian P. Alleman

 

8/11/2014_________________________________

(Date)

 

Company:  ZYNEX, Inc.

 

/s/ Thomas Sandgaard_______________________

Thomas Sandgaard, Chief Executive Officer

 

8/11/2014_________________________________

(Date)

 

 

 